DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed on 3/30/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 13, Applicant argued in Ricci the vehicle does not collect data from a fixed sensor then communicate the data to a central entity. 
	The Examiner respectfully submits that in Ricci [0099] and figure 4, the vehicle 100 clearly comprises reporting module 1554, in [0102]: “Referring now to FIG. 5, a further network architecture will now be described. The network architecture includes a service provider 1500 (having a server 2700 and associated database 2704), such as a service providing route information (e.g., automotive navigation, traffic, accident, first, second, . . . nth roadside sensor(s) 504a-n providing roadside information to and/or receiving vehicle information from the vehicle, first sign, second sign, . . . mth sign 508a-m, providing advertising information to and/or receiving occupant preference information from the vehicle, and first, second, . . . pth vehicle 100a-b, all in wireless communication with one another, via network 1504.”  In [0104]: “Roadside monitors can sense or monitor a number of different parameters for use by the map updating module, including emission levels, traffic levels, traffic speed, and weather or road conditions”, and in [0152]: “The reporting module 1554, in step 800, receives a stimulus to report collected information to a proposed recipient, such as the service provider 1500.” 
	Regarding the new limitation in claims 1 and 13, new prior art Preden et al. (US Pub 2012/0176239 A1) is applied. 
	Regarding claim 8, as to Applicant’s arguments, The Examiner respectfully submits that Stephens discloses the argued limitation in [0027], [0033], particularly in [0043]: “the cost component 608 may determine the route costs based on a sensing system…and route total driving time”, [0045], further in [0025]: “The sensor systems/devices 206-214 may be used to obtain real-time sensor data so that the automated driving/assistance system 202 can assist a driver or drive a vehicle in real-time.”, and in [0027]: “For example, the optimized route may include an optimized route that minimizes a cost that includes one or more of a distance cost, a time cost, a cost for reliability of a driver assistance feature or automated driving feature, or the a short travel time while also routing the vehicle/user along roadways were a driver assistance feature or automated driving feature will be reliable.”  The sensor systems 206-214 (also see figure 2 for specific name of the systems 206-214) are requirements for determining the reliability, as that more sensor systems provides better reliability, and at least Radar systems 206 and LIDAR systems 208 include scanning needs in real time for reliability in automated driving.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al. “Fairfield” (US Pub 2015/0254986 A1) in view of Stephens et al. “Stephens” (US Pub 2017/0322041 A1).  
Consider claim 8, Fairfield discloses (figure 5, Abstract, [0004], [0005], [0046], [0061], [0090]) a system configured for supporting urban scanning in an communication network comprising one or more mobile access points (MAPs) (vehicles) and one or more fixed access points (FAPs) (cellular base stations, roadside stations, or Wi-Fi access points), wherein said system is implemented in a central entity in said communication network, said system comprising: at least one processing circuit ([0090], [0095], [0097]); one or more storage circuits configured for storing of instructions and data ([0090], [0095], [0097]); and one or more communication circuits configured for communication of signals for transmission and reception of data ([0046], figure 5); wherein: said one or communication circuits receive signals from at least one mobile access point (MAP) (figure 3, [0061]), said signals communicated via at least one fixed access points (FAP) (cellular base stations, roadside stations, or Wi-Fi access points); and at least one processing circuit: extract from said signals, sensory information relating to infrastructure utilized by said one or more mobile access points (MAPs) ([0064], [0065]), wherein said sensory information is obtained by said at least one mobile access point (MAP) ([0064], [0067]-[0069]); process said sensory information (figure 3, steps 306 and 308); and set or adjust, based on said processing, information 
Fairfield further discloses wherein: said information comprise routing related information for use in calculating routes ([0003] a server network could be operable to carry out functions such as planning a driving route, sensing aspects of the vehicle, sensing the environment of the vehicle, and controlling drive components such as steering, throttle, and brake; [0083] re-routing, [0089], [0093] Proposed modes of operation (e.g. re-routing as to avoid obstacles) to circumvent or deal with particular road events may be determined or verified in other ways as well (e.g., by a remote computing system)). 
Fairfield fails to disclose setting or adjusting said routing related information is configured based on a cost function for assigning cost to routes based on at least travel times and sensing requirements, wherein said sensing requirements comprise scanning needs associating with and/or affecting obtaining of sensory information by said at least one mobile access point (MAP) in said infrastructure.   
However this teaching is disclosed by Stephens ([0027], [0033], [0043]: the cost component 608 may determine the route costs based on a sensing system…and route total driving time, [0045], further in [0025]: “The sensor systems/devices 206-214 may be used to obtain real-time sensor data so that the automated driving/assistance system 202 can assist a driver or drive a vehicle in real-time.”, and in [0027]: “For example, the optimized route may include an optimized route that minimizes a cost that includes one or more of a distance cost, a time cost, a cost for reliability of a driver assistance feature or automated driving feature, or the like. For example, the optimized route may a short travel time while also routing the vehicle/user along roadways were a driver assistance feature or automated driving feature will be reliable.”  The sensor systems 206-214 (also see figure 2 for specific name of the systems 206-214) are requirements for determining the reliability, as that more sensor systems provides better reliability, and at least Radar systems 206 and LIDAR systems 208 include scanning needs in real time for reliability in automated driving).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Stephens into the art of Fairfield as to improve driving cost.  
Consider claim 10, the combination of Fairfield and Stephens substantially teaches the limitation in claim 8, Fairfield further discloses wherein said at least one processing circuit adjusts, based on said processing of said sensory information, parameters relating to or affecting operation of said at least one mobile access point (MAP) (Fairfield: [0025], [0092]). 
Consider claim 11, the combination of Fairfield and Stephens substantially teaches the limitation in claim 8, Fairfield further discloses wherein said at least one processing circuit generates based on said processing of said sensory information, updated information relating to or affecting operation of said at least one mobile access point (MAP) (Fairfield: [0025], [0091], [0092], figure 3, step 312).  
Consider claim 12, the combination of Fairfield and Stephens substantially teaches the limitation in claim 11, Fairfield further discloses wherein said one or communication circuits send said updated information to said at least one mobile access point (MAP) (Fairfield: [0025], [0091], [0092], figure 3, step 312).  


8.	Claims 1, 3-7, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al. “Fairfield” (US Pub 2015/0254986 A1) in view of Hergesheimer et al. “Hergesheimer” (US Pub 2018/0103355 A1), Ricci (US Pub 2016/0189544 A1) and Preden et al. “Preden” (US Pub 2012/0176239 A1).  
Consider claim 1, Fairfield discloses (figure 5, Abstract, [0004], [0005], [0046], [0061], [0090]) a system configured for supporting urban scanning in an communication network comprising one or more mobile access points (MAPs) (moving vehicles) and one or more fixed access points (FAPs) (cellular base stations, roadside stations, or Wi-Fi access points), wherein said system is implemented in one mobile access point (MAP) of said one or more mobile access points (MAPs) (figures 1, 5, vehicles), said system comprising: at least one processing circuit (figure 1, processor 113); one or more storage circuits configured for storing of instructions and data (figure 1, storage 114); and one or more communication circuits configured for communication of signals for transmission and reception of data (figure 1, circuit 146); wherein said one mobile access point (MAP): obtains, during operations in an infrastructure utilized by said one or more mobile access points (MAPs), sensory information ([0060], [0061], [0064]); stores said sensory information, within said one mobile access point (MAP) ([0050], [0067]-[0069]); determines when access to a central entity in said communication network is available via at least one fixed access point (FAP) ([0024], [0049], [0064], [0071], via cellular 4G/LTE connection to center 520 is established), wherein said central entity is configured for managing said infrastructure and/or said communication network ([0024], [0025], [0028], [0049], [0064]); and when access to said central entity 
Fairfield does not specifically mention determines when the access to the center entity is available so as to send the information.
However this teaching is disclosed by Hergesheimer ([0049] last sentence “The data can then be transmitted from the mobile communications device to the remote server system when a connection is available and/or when a scheduled data transfer time is reached”, via cellular network 120 [0037]).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hergesheimer into the art of Fairfield as to improve signal transmission.  
Fairfield and Hergesheimer do not mention wherein at least a portion of said sensory information is obtained from a fixed sensor deployed within said infrastructure.
However this teaching is disclosed by Ricci (figures 4, 5 and 8, [0150]-[0154], reporting module 1554 of the vehicle collects sensory data from roadside sensors (as fixed sensors) and reports to the service provider 1500, also see [0102] and [0115]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ricci into the art of Fairfield as modified by Hergesheimer as to improve road condition information.  

This teaching is disclosed by Preden ([0045]: “Sensor stations may be time and location aware. According to an exemplary embodiment, the sensor station may be equipped with location information, which was determined and stored to the memory of the sensor station during the installation of the sensor station. According to another exemplary embodiment the sensor station may be equipped with positioning hardware 27 (for example a GPS receiver). In a similar manner, the sensor station according to disclosed embodiments may be equipped with means 29 for determining time. As a consequence, the information and queries sent by the sensor stations can be equipped (tagged) with time and location stamps, which allows to assess and monitor the event of interest (e.g. a source of an alarm) using different types of sensors attached to various sensor stations in several locations, and to form a complete view of the properties and movement of the source of an alarm.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Preden into the art of Fairfield as modified by Hergesheimer and Ricci as to improve accuracy of road condition information with time and location stamps.  
Consider claim 3, the combination of Fairfield, Hergesheimer, Ricci and Preden substantially teaches the limitation in claim 1, Fairfield further teaches wherein said one mobile access point (MAP) obtains from said central entity updated information relating 
Consider claim 4, the combination of Fairfield, Hergesheimer, Ricci and Preden substantially teaches the limitation in claim 3, Fairfield further teaches wherein said one mobile access point (MAP), when said updated information comprises routing related information, adjusts routing related functions and/or operations based on said routing related information (Fairfield: [0089], [0091], [0092]). 
Consider claim 5, the combination of Fairfield, Hergesheimer, Ricci and Preden substantially teaches the limitation in claim 1, Fairfield further teaches wherein said one mobile access point (MAP) comprises one or more sensors for directly obtaining at least some of said sensory information (Fairfield: [0067]). 
Consider claim 6, the combination of Fairfield, Hergesheimer, Ricci and Preden substantially teaches the limitation in claim 1, Fairfield further teaches wherein said one mobile access point (MAP) obtains at least some of said sensory information from one or more sensors deployed within or near said infrastructure (Fairfield: [0071] the nearby transceiver (sensor) responded to the vehicle). 
Consider claim 7, the combination of Fairfield, Hergesheimer, Ricci and Preden substantially teaches the limitation in claim 1, Fairfield further teaches wherein said one mobile access point (MAP) comprises an autonomous vehicle (Fairfield: Abstract, figure 5). 

Consider claim 14, the combination of Fairfield, Hergesheimer, Ricci and Preden substantially teaches the limitation in claim 13, Fairfield further teaches comprising: processing in said central entity said sensory information (Fairfield: figure 3, steps 306 and 308); and setting or adjusting, based on said processing, information relating to one or both of infrastructure and operation relating to said infrastructure (Fairfield: [0025], [0092], figure 3: steps 310 and 312).  
Consider claim 15, the combination of Fairfield, Hergesheimer, Ricci and Preden substantially teaches the limitation in claim 14, Fairfield further teaches wherein said setting or adjusting comprises setting or adjusting adjusts parameters relating to or affecting operation of said at least one mobile access point (MAP) (Fairfield: [0025], [0092], figure 3, step 312).  
Consider claim 17, the combination of Fairfield, Hergesheimer, Ricci and Preden substantially teaches the limitation in claim 13, Fairfield further teaches comprising receiving by at least one mobile access point (MAP), from said central entity, updated information relating to operation of said at least one mobile access point (MAP), wherein said updated information is based on said communicated sensory information and/or information relating to said communicated sensory information (Fairfield: [0025], [0091], [0092], figure 3, step 312).  
Consider claim 18, the combination of Fairfield, Hergesheimer, Ricci and Preden substantially teaches the limitation in claim 17, Fairfield further teaches wherein said updated information comprises routing related information (Fairfield: [0089], [0091], [0092]). 

Consider claim 20, the combination of Fairfield, Hergesheimer, Ricci and Preden substantially teaches the limitation in claim 13, Fairfield further teaches comprising obtaining at least some of said sensory information from one or more sensors deployed within or near said infrastructure (Fairfield: [0071]).

9.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield as modified by Hergesheimer, Ricci and Preden above, further in view of Bicket et al. “Bicket” (US Pub 2017/0163608 A1). 
Consider claim 2, the combination of Fairfield, Hergesheimer, Ricci and Preden substantially teaches the limitation in claim 1, but fails to disclose wherein said one mobile access point (MAP): receives an acknowledgement from said central entity indicating successful reception of said communicated sensory information and/or information relating to said communicated sensory information; and in response to said acknowledgement, discards or deletes said stored sensory information. 
However this teaching is disclosed by Bicket in [0045]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Bicket into the art of Fairfield as modified by Hergesheimer, Ricci and Preden as to free up memory space for new sensor information. 
.   

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fairfield as modified by Stephens above, further in view of Bicket et al. “Bicket” (US Pub 2017/0163608 A1). 
Consider claim 9, the combination of Fairfield and Stephens substantially teaches the limitation in claim 8, but fails to disclose wherein said one or communication circuits send to said at least one mobile access point (MAP), an acknowledgement indicating successful reception of said sensory information. 
However this teaching is disclosed by Bicket ([0045]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Bicket into the art of Fairfield as modified by Stephens to improve signal transmission confirmation. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Rui Meng Hu/
R.H./rh
July 1, 2021


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643